MONROE, J.
Plaintiff brings this suit for the recovery of damages for personal injuries sustained by her in a collision between a carriage, hired from defendant first above named, in which she was riding, and a street car, operated by the other defendant, alleging that such collision was the result of the con- . current negligence of the driver of the carriage and the motoneer of the car; and, having made an ineffectual attempt to obtain a new trial, she prosecutes this appeal from a judgment awarding her, and condemning the first-named defendant to pay, $800.
Considering the pleadings and the admissions of counsel, the only question to be here decided is whether the amount allowed is sufficient to compensate the actual injury sustained by plaintiff in her person and feelings; the pecuniary loss resulting to her husband, as master of the community, not being involved in this litigation.
The accident occurred upon the evening of February 26, 1900, and the ease was tried in the district court June 7th and 11th following. It is shown that the carriage, whilst crossing Prytania street, at the corner of Erato, was struck by a Prytania street car, and practically demolished; the occupants being hurled to the ground, and the plaintiff “badly shocked” and sustaining some contusions of the face, body, and hip and a lacerated wound upon the inside of one of her cheeks, resulting from the impact of the cheek against her teeth, as also a fracture of one of the bones of her nose. Her attending physician testifies that she was convalescing from a “severe illness, extending over several years,” “that the accident had a bad effect on her,” that she remained' badly shaken up for several weeks, and that her general health was impaired. Being asked, “Isn’t it true that this lady has recovered her normal condition and is better off to-day, physically, than she was the day of the accident?” he replied, “I expect her condition, to-day, is about the same as it was the day of the accident.” Plaintiff, on the other hand, did not think her condition (on the day of the trial) quite so good as on the day of the accident; her statement on that subject being: “Well, I am weaker and thinner than I was.” Further testifying, as to her condition immediately after the accident and subsequently, she says:
“One eye was closed completely, and this one was nearly closed, and L was bleeding terribly, and I didn’t know what was the matter with me at first. I found out afterwards that my nose was broken, and I had a laceration on the inside of this cheek, and two of my teeth broken, and I was terribly sprained- in this hip and leg, and could not walk; had to limp for the longest — for about six weeks. * * * I suffered intense pain; nothing worse in my life. * * I had one [trained nurse] for
*743five nights. * * * I was in bed, off and on, a month; but I got up, from time to' time, because I hated to stay in bed, because I couldn’t eat anything but liquid food, and I could not get my strength back on that account, because I couldn’t chew at all without the most intense pain back of my nose.”
The foregoing is all we find in the record upon the subject of plaintiff’s nose and teeth, and, as may he seen, the real extent of the injury to those members is left to conjecture, indulging in which, and in the absence of further and more specific complaint, we should infer that the nose has regained its normal proportions and that the injury to the teeth was not irreparable. What at first appeared to us to be a-more serious cause of complaint is found in the fact that the healing of the wound on the inside of the cheek produced something in the nature of a scar, the effect of which is said to be perceptible on the outside. We gather from the testimony, however, that this effect, is at worst barely perceptible, and then only when plaintiff turns that side of her face to the light and calls attention to it, and there is nothing in the record to justify the belief that she is disfigured.
Under these circumstances, in view of the testimony of her attending physician to the effect that plaintiff’s general condition, upon the day of the trial, was about as good as before the accident, considering that, in deter- ' mining as to the extent and effect of her injuries, the jury and the judge a quo had the advantage, which we are denied, that plaintiff appeared before them in person, and fur- . tlier considering that, -from the evidence in the record, the amount allowed is not manifestly inadequate as compensation for the actual personal injuries and suffering shown by the evidence in the record to have been sustained and endured, we do not feel authorized to disturb the verdict and judgment appealed from; and they are accordingly affirmed, at the cost of the appellant